Exhibit The following is a list of the Company’s subsidiaries as of December 31, Ship-owning Company Country of Incorporation Vessel 1. Hydrogen Shipping Company Limited (“Hydrogen”) Malta Mostoles (sold - July 2007) 2. Oxygen Shipping Company Limited (“Oxygen”) Malta Shibumi (sold – April 2007) 3. Annapolis Shipping Company Limited (“Annapolis”) Malta Lacerta 4. Helium Shipping Company Limited (“Helium”) Malta Striggla (sold – January 2007) 5. Blueberry Shipping Company Limited (“Blueberry”) Malta Panormos (sold – January 2007) 6. Silicon Shipping Company Limited (“Silicon”) Malta Flecha (sold – December 2006) 7. Lancat Shipping Company Limited (“Lancat”) Malta Matira (Note 5) 8. Tolan Shipping Company Limited (“Tolan”) Malta Tonga 9. Malvina Shipping Company Limited (“Malvina”) Malta Coronado 10. Arleta Navigation Company Limited (“Arleta”) Malta Xanadu 11. Selma Shipping Company Limited (“Selma”) Malta La Jolla 12. Royerton Shipping Company Limited (“Royerton”) Malta Netadola (Note 5) 13. Samsara Shipping Company Limited (“Samsara”) Malta Ocean Crystal 14. Lansat Shipping Company Limited (“Lansat”) Malta Paragon 15. Farat Shipping Company Limited (“Farat”) Malta Toro 16. Madras Shipping Company Limited (“Madras”) Malta Alona (sold – June 2007) 17. Iguana Shipping Company Limited (“Iguana”) Malta Iguana 18. Borsari Shipping Company Limited (“Borsari”) Malta Catalina 19. Onil Shipping Company Limited (“Onil”) Malta Padre 20. Zatac Shipping Company Limited (“Zatac”) Malta Waikiki 21. Fabiana Navigation Company Limited (“Fabiana”) Malta Alameda 22. Fago Shipping Company Limited (“Fago”) Malta Lanikai (sold -July 2007) 23. Felicia Navigation Company Limited (“Felicia”) Malta Solana 24. Karmen Shipping Company Limited (“Karmen”) Malta Sonoma 25. Thelma Shipping Company Limited (“Thelma”) Malta Manasota 26. Celine Shipping Company Limited (“Celine”) Malta Mendocino 27. Seaventure Shipping Limited (“Seaventure”) Marshall Islands Hille Oldendorff (sold June 2007) Ship-owning Company Country of Incorporation Vessel 28. Tempo Marine Co. (“Tempo”) Marshall Islands Maganari 29. Star Record Owning Company Limited (‘Star”) Marshall Islands Ligari 30. Human Owning Company Limited (“Human”) Marshall Islands Estepona (sold – April 2007) 31. Classical Owning Company Limited (“Classical”) Marshall Islands Delray (sold – May 2007) 32. Maternal Owning Company Limited (“Maternal”) Marshall Islands Lanzarote 33. Paternal Owning Company Limited (“Paternal”) Marshall Islands Formentera (sold – December 2007) 34. Argo Owning Company Limited (“Argo”) Marshall Islands Redondo 35. Rea Owning Company Limited (“Rea”) Marshall Islands Ecola (ex Zella Oldendorff) 36. Gaia Owning Company Limited (“Gaia”) Marshall Islands Samsara (ex Cape Venture) 37. Kronos Owning Company Limited (“Kronos”) Marshall Islands Primera (ex Sea Epoch) 38. Trojan Maritime Co. (“Trojan”) Marshall Islands Brisbane (ex Spring Brave) 39. Atlas Owning Company Limited (“Atlas”) Marshall Islands Menorca (ex Oinoussian Legend) 40. Dione Owning Company Limited (“Dione”) Marshall Islands Marbella (ex Restless) 41. Phoebe Owning Company Limited (“Phoebe”) Marshall Islands Majorca (ex Maria G.O.) 42. UranusOwning Company Limited (“Uranus”) Marshall Islands Heinrich Oldendorff 43. Platan ShippingCompany Limited (“Platan”) Malta Daytona (sold – January 2007) 44. Selene OwningCompany Limited (“Selene”) Marshall Islands Bargara (ex Songa Hua) 45. Tethys Owning Company Limited (“Tethys”) Marshall Islands Capitola (ex Songa Hui) 46. Ioli Owning Company Limited (“Ioli”) Marshall Islands Clipper Gemini 47. Iason Owning Company Limited (“Iason”) Marshall Islands Oregon (ex Athina Zafirakis) 48. Orpheus Owning Company Limited (“Orpheus”) Marshall Islands Avoca (ex Nord Mercury) 49. Team up Owning Company Limited (“Team-up”) Marshall Islands Saldanha (ex Shino Brilliance) 50. Iokasti Owning Company Limited (“Iokasti”) Marshall Islands VOC Galaxy 51. Boon Star Owners Inc. (“Boon”) Marshall Islands Samatan (ex Trans Atlantic) 52 Norwalk Star Owners Inc. (“Norwalk”) Marshall Islands Gran Trader 53. Roscoe Marine Ltd. (“Roscoe”) Marshall Islands Hull 1518A 54. Monteagle Shipping S.A. (“Monteagle”) Marshall Islands Hull 1519A 55. Iktinos Owning Company Limited (“Iktinos”) Marshall Islands Hull SS058 56. Kallikrates Owning Company Limited (“Kallikrates”) Marshall Islands Hull SS059 57. Mensa Enterprises Inc. (“Mensa”) Marshall Islands Hull 0002 58. Mandarin Shipholding Co. (“Mandarin”) Marshall Islands Hull 0003 59. Faedon Owning Company Limited (“Faedon”) Marshall Islands Hull 2089 60. Dallan Star Owners Inc. (“Dallan”) Marshall Islands Hull HN-1001 61. NT LLC Investors Ltd. Marshall Islands Conquistador (ex Kookabura) Other company Activity 62. Wealth Management Inc. (“Wealth”) Marshall Islands Cash Manager 63. Primelead Limited (“Primelead”) Cyprus K 23113 0002
